Citation Nr: 0940051	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) based on personal assault.

3.  Entitlement to service connection for asthma, also 
claimed as secondary to exposure to asbestos.  

4.  Entitlement to service connection for a right knee 
condition, claimed as right knee pain with possible meniscus 
tear.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2005 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA), Jackson, 
Mississippi, Regional Office (RO), which denied service 
connection for major depression, PTSD, asthma, and right knee 
pain with possible meniscus tear.  The Veteran disagreed with 
such decisions and subsequently perfected appeals.   

In October 2005 and April 2006, the Veteran testified before 
a Decision Review Officer (DRO) at the RO.  A copy of the 
hearing transcripts is of record and has been reviewed.      

The issues of entitlement to service connection for major 
depression, PTSD based on personal assault, and asthma, also 
claimed as secondary to exposure to asbestos, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of any right knee 
condition, and a current diagnosis of a right knee condition, 
to include right knee meniscus tear, is not objectively 
demonstrated. 


CONCLUSION OF LAW

A right knee condition, claimed as right knee pain with 
possible meniscus tear, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2005 and April 
2005 letters, which were sent prior to the initial July 2005 
rating decision.  These letters fully addressed all three 
notice elements; informed the Veteran of what evidence was 
required to substantiate his service connection claim; and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In April 2006 and May 2006 Supplemental Statement of the 
Cases (SSOC) and an August 2006 notice letter, the RO advised 
the Veteran as to how disability ratings and effective dates 
are awarded, as required in Dingess/Hartman.  See 19 Vet. 
App. at 486.  While such notice was issued after the initial 
rating decision in July 2005, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating 
the Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the April 2006 notice 
was issued, the Veteran's claim was readjudicated in the May 
2006 SSOC.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, service personnel records, VA medical records, 
private treatment records, DRO hearing transcripts, and 
statements submitted by or on behalf of the Veteran, 
including statements from his wife and brother-in-law.  The 
Veteran requested and was provided with a personal hearing 
before a DRO at the RO in April 2006 regarding his service 
connection claim for a right knee condition.  As noted, a 
copy of the hearing transcript is of record and has been 
reviewed. Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Therefore, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the 
claimant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for a right knee 
condition, claimed as right knee pain with possible meniscus 
tear, which he maintains was incurred during his active 
service.  However, review of the record shows no diagnosis of 
any right knee condition.  

The Veteran's STRs and post-service records, including 
private and VA medical treatment, are negative for diagnosis 
of a right knee condition.  There is no current disability; 
thus, the first element of the service connection claim has 
not been satisfied.  

The Veteran's post-service treatment records include 
complaints of a swollen right knee and a notation of right 
knee pain with possible meniscus tear was noted.  See March 
2001 Right Knee MRI Report VA Medical Center (VAMC), Long 
Beach, California; August 2004 Physical Therapy Order Note, 
Butler, Pennsylvania VAMC.  However, no diagnosis of a right 
knee condition was rendered.  In this regard, a March 2001 
Right Knee MRI Report from the Long Beach VAMC indicates that 
the Veteran fell while playing softball and reveals no 
fracture, dislocation, or degenerative changes.  Further, a 
September 2004 Right Knee MRI Report from the Butler VAMC 
reveals no acute abnormality, and an assessment of rule out 
meniscus tear.  The Veteran's claimed folder contains no 
further post-service treatment records regarding the 
Veteran's claimed right knee condition.   

Congress specifically limits entitlement for service-
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a right knee condition, claimed 
as right knee pain with possible meniscus tear, must be 
denied.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, vacated and remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Thus, while the Veteran complained of 
right knee pain, the medical evidence fails to show that he 
currently has a right knee condition to account for his 
complaints of pain.  Absent a finding of a current right knee 
condition that can be related to service, there is no basis 
to grant service connection.

The Board also finds that the only evidence of a claimed 
right knee disability and a relationship to service is the 
Veteran's own statements.  While the Veteran is competent to 
describe his symptomatology (see Layno, 6 Vet. App. at 469), 
he, as a layperson, is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current right knee disability to meet the threshold 
question in a service connection claim, the claim of service 
connection must fail.  The Board concludes that a right knee 
condition was not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, 
as the preponderance of the evidence is against the claim, it 
is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a right knee condition, 
claimed as right knee pain with possible meniscus tear, is 
denied.


REMAND

Service Connection Claim for Asthma

The Veteran also seeks service connection for asthma.  
Further development is necessary prior to analyzing the claim 
on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record indicates that the Veteran was treated 
for and assessed with acute respiratory disease and pneumonia 
in-service.  See October 1976 Clinical Record Cover Sheet, 
Ireland Army Hospital, Fort Knox, Kentucky.

Post-service, the Veteran was noted as being diagnosed with 
chronic obstructive pulmonary disease (COPD) and asthma.  See 
February 22, 2001 Psychiatry and Mental Health Note, Long 
Beach VAMC; February 26, 2001 Discharge Summary, Long Beach 
VAMC; August 15, 2001 Discharge Summary, Long Beach VAMC; 
February 12, 2002 Discharge Summary, Long Beach VAMC; March 
12, 2002 Discharge Summary, Long Beach VAMC.

The Veteran contends that his current respiratory disability 
is related to his in-service treatment for acute respiratory 
disease and pneumonia, including exposure to asbestos in-
service.  See Veteran's "Statement in Support of Claim," 
VA-Form 21-4138, received December 2004 and March 2005.  
  
Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's current respiratory disabilities are 
related to service, specifically the October 1976 treatment 
for acute respiratory disease and pneumonia and claimed 
exposure to asbestos in-service.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  
The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2009).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).



Service Connection Claims for PTSD and Major Depression

The Veteran seeks service connection for major depression and 
PTSD due to a personal assault, which he maintains occurred 
during his active duty service.  Based on review of the 
record, the Board finds that further development is 
necessary.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Review of the evidence of record and the Veteran's testimony 
indicates that he receives social security benefits for his 
claimed psychiatric disabilities, including PTSD.  See 
October 2005 DRO Hearing Transcript.  The Veteran also 
indicated that he "was given a diagnosis of PTSD by a State 
Psychiatrist who works for Social Security disability."  The 
treatment records from the Social Security Administration 
(SSA) may support his service connection claims for PTSD and 
major depression.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete SSA records should be 
obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's SSA records, and associate 
these records with the claims folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  The Veteran must be notified of the 
alternate sources of evidence that may be 
submitted to corroborate his account of a 
stressful incident based upon a personal 
assault witnessed during service.  
Specifically, under 38 C.F.R. § 
3.304(f)(3) (2008), if a PTSD claim is 
based on in-service personal assault, 
evidence from sources other than the 
Veteran's service records may corroborate 
the veteran's account of the stressful 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, mental 
health counseling centers, hospitals, or 
physicians; statements from family 
members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Behavioral 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. 38 
C.F.R. § 3.304(f)(3) (2009).  After 
proper notification, the veteran must be 
afforded the opportunity to submit any 
additional evidence in support of his 
claim for service connection for PTSD.

3.  Contact the JSRRC or any other 
appropriate sources for verification of 
the veteran's claimed in-service 
stressors, including any information 
received from the Veteran following the 
development requested in paragraph 2.  

4.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of determining the etiology of the 
current psychiatric disability, to 
include PTSD and major depression. The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his or her report whether or not the 
claims file was reviewed. Any indicated 
tests should be accomplished. 

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of any current psychiatric 
disability, to include PTSD and major 
depression.  Specifically, the examiner 
should indicate whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the Veteran has any 
current psychiatric disability, to 
include PTSD and major depression, which 
is etiologically related to her military 
service (in this case, the Veteran's 
claim that he was sexually assaulted by 
his platoon sergeant).  The examiner 
should specifically identify the verified 
stressor(s) which is(are) responsible for 
PTSD.  A rationale for any opinion 
expressed should be provided.

5.  The Veteran should also be afforded 
an appropriate VA examination for the 
purpose of determining the nature and 
etiology of any respiratory disability, 
to include asthma.  Specifically, the VA 
examiner should confirm any respiratory 
disability, to include asthma, through 
any testing deemed necessary, to include 
pulmonary function tests.  The VA 
examiner should then render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current respiratory disability, 
to include asthma, is related to the 
Veteran's service, specifically October 
1976 treatment for acute respiratory 
disease and pneumonia and claimed 
exposure to asbestos in-service.  The 
examiner should provide a complete 
rationale with respect to his or her 
opinion.

The claims file should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  

6.  Upon completion of the above-
requested development, the RO should 
readjudicate the claims on appeal, taking 
into account any newly obtained evidence.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 failure to cooperate by not attending the requested 
VA examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


